Citation Nr: 1339044	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  11-21 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident (CVA) as the result of medical treatment at the Department of Veterans Affairs (VA) Outpatient Clinic in Crown Point, Indiana.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, or an account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946 and form September 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision issued by the VA Regional Office (RO) in Indianapolis, Indiana, which denied the claims on appeal.

In June 2012 and April 2013, the Board remanded the claims to the RO for additional development.  

In a February 2010 rating decision, the RO determined that the Veteran was incompetent to handle disbursement of VA funds.  See 38 C.F.R. § 3.353 (2013).  VA has recognized the Veteran's spouse as his "legal custodian to receive VA funds."  

As noted in the April 2013 remand, the Veteran's representative raised the issues of entitlement to a total disability rating due to service-connected disabilities; entitlement to an earlier effective date for the grant of service connection for all of the service-connected orthopedic disabilities; and entitlement to service connection for hypertension and heart disease.  These issues have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

While further delay is regrettable, the Board observes that additional development is still required prior to adjudicating the Veteran's claims.

The Veteran and his family have asserted that he experienced a CVA in October 2008 as a result of care provided by VA medical professionals at the VA Outpatient Clinic in Crown Point, Indiana.  More specifically, it is alleged that his October 2008 CVA occurred because VA medical professionals advised the Veteran to temporarily discontinue use of his Warfarin prescription due to fear of a possible drug reaction with the antibiotic doxycycline prescribed in September 2008 to treat an eye disorder.  It is also alleged that the Veteran was not given a follow up International Normalized Ratio (INR) testing on October 14, 2008, despite his having gone to the Crown Point Clinic for this assessment.  His CVA allegedly occurred two days later, on October 16, 2008.  The Veteran, by way of his family, asserts that if he had undergone INR testing, he could have received proper treatment to avoid his CVA.

The Board remanded the claim in June 2012 in order to obtain a medical opinion regarding the claim.  Medical opinions were obtained in December 2012 and January 2013, however the Board determined in April 2014 that the VA opinions did not comply with the June 2012 Remand directives.  In particular, the Board noted that the December 2012 VA examiner's opinion included contradictory statements regarding the relationship between the use of Warfarin and doxycycline (the antibiotic prescribed for the Veteran's eye condition), and the onset of CVA.  While the examiner stated that continuing Warfarin with doxycycline can cause severe bleeding in the brain and stomach, the examiner also stated that discontinuing the Warfarin can increase clotting and cause a CVA.     

The Board also found the January 2013 VA addendum report to be inadequate as a different VA examiner essentially opined that VA medical personnel made no error in judgment with respect to the use of Warfarin and the concurrent use of doxycycline for his eye disorder.  The examiner did not provide a rationale for this opinion, other than stating that all medications and combinations of medications have side effects that are encountered in practice.  The January 2013 examiner concluded that VA was not at fault in this regard, but offered no explanation for this conclusion.  In April 2013, the Board remanded the claim for further VA examination.    

The record reflects that a VA opinion was obtained by a different examiner in May 2013, however, the examiner provided confusing and contradictory opinions.  Initially, the VA examiner opined that "VA treatment rendered between September 2008 and October 2008 caused an additional disability to include a CVA and residuals, which was less than likely as not (less than 50% probability) proximately caused by carelessness, negligence, lack of skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was the event not reasonably foreseeable."  The examiner then opined that the "Veteran's October 2008 CVA was less likely than likely as not (less than 50% probability) due to discontinuance of his prescribed Warfarin."  In one statement, the examiner appears to state that VA's treatment did cause the CVA but that VA was not at fault in the matter and in another statement, the examiner opined that the Veteran's CVA was not due to the discontinuance of Warfarin.  Therefore, the Board finds that the May 2013 examination report is not responsive to the Board's April 2013 remand directives and further VA opinion is warranted. 

Additionally, upon further review of the record, the Board notes that although the December 2012 VA examiner provided contradictory statements regarding the relationship between the use of Warfarin and doxycycline and the onset of CVA, the examiner also reported "that choosing an antibiotic other than doxycycline for blepharitis may have resolved these issues."  The examiner did not provide further clarification of this statement.  However, the Board finds that this statement raises a question of whether another antibiotic could have been used in place of doxycycline for the treatment of the Veteran's blepharitis which would not have required the discontinuance of Warfarin.  This question should be addressed on remand.     
 
As for the remaining claim, the Board notes that the Veteran claims entitlement to SMC benefits due to the residuals conditions from his CVA.  However, his SMC claim cannot succeed unless service connection for his CVA and/or residuals is granted.  Therefore, the Board again finds that the issue of SMC benefits is inextricably intertwined with the § 1151 claim, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision0making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After completion of the above, the RO/AMC shall forward the claims file to an appropriate VA examiner, other than the examiners who provided the December 2012 VA opinion, January 2013 VA addendum report and May 2013 VA opinion. 

The examiner must review the claims file and all relevant electronic medical records.  

Based on a review of the claims folder and utilizing sound medical principles, the examiner must provide opinions as to the following:

(a)  Does the Veteran have an additional disability (to include the October 2008 CVA and any residuals) that was caused by careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination on the part of the staff of the VA facility in Crown Point, Indiana between September 2008 and October 2008?  In particular, was the Veteran's October 2008 CVA due to the discontinuance of his prescribed Warfarin?  In this respect, the examiner should also consider whether the VA could have prescribed a different antibiotic (other than doxycycline) for the treatment of the Veteran's blepharitis which would not have required the discontinuance of Warfarin. 

If so,

(b)  Is the additional disability proximately caused by:

(i)  careless, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in advising the discontinuance of Warfarin or during any prescribed treatment for the Veteran's eye disorder; if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider

or

(ii) from any event not reasonably foreseeable?

The examiner must adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions reached.  In so doing, the examiner must also consider and reconcile any conflicting opinions with respect to the CVA claim.

2.  The RO/AMC must review the examination to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.

3.  Thereafter, the RO/AMC should undertake any additional development deemed necessary, to include any development regarding the SMC claim.

4.  When all development has been completed, the RO/AMC shall review the claims based on the additional evidence obtained by this remand.  The RO/AMC is reminded that the Veteran's 38 U.S.C.A. § 1151 claim must be adjudicated prior to his SMC claim.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative must be provided a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




